Citation Nr: 9924791	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  94-26 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for schizophrenia, 
paranoid type, currently evaluated at 50 percent disabling, 
to include a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to 
December 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied a schedular rating in excess of 50 
percent for the veteran's psychiatric disorder, and denied a 
total rating based on individual unemployability.  Given the 
favorable grant of a 100 percent schedular evaluation on the 
issue of the veteran's neuropsychiatric disability, the Board 
finds that the claim of entitlement to a total rating for 
compensation purposes based on individual unemployability is 
rendered moot.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's psychiatric symptomatology had been 
manifested to such extent, severity, depth, persistence, or 
bizarreness as to produce total social and industrial 
adaptability; current symptoms produce total occupational and 
social impairment.  


CONCLUSION OF LAW

With resolution of doubt in the veteran's favor, the criteria 
for an evaluation of 100 percent for schizophrenia have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 4.132, Diagnostic Code 9205 (1996); 38 C.F.R. 
§§ 4.126, 4.130, Diagnostic Codes (DCs) 9203, 9440 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).  That is, he has presented a claim which 
is plausible.  All relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1998).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1998). 

While this appeal was pending, the applicable rating criteria 
for mental disorders, 38 C.F.R. § 4.125 et seq., was amended 
effective November 7, 1996.  See 61 Fed. Reg. 52,695 (Oct. 8, 
1996).  The timing of this change in the regulations requires 
the Board to first consider whether the amended regulation is 
more favorable to the appellant than the prior regulation, 
and, if so, the Board must apply the more favorable 
regulation.  VAOPGCPREC 11-97; Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Given the favorable outcome in this case 
under either the old or the new regulations, it is not 
necessary to determine which version is more favorable to the 
veteran.  Accordingly, the Board finds that a 100 percent 
evaluation is warranted under both the old and new criteria 
for the periods for which they are effective.  

Under the old regulations, in effect until November 6, 1996, 
a 50 percent evaluation was warranted for schizophrenia with 
considerable impairment of social and industrial 
adaptability.  A 70 percent evaluation required lesser 
symptomatology than a 100 percent evaluation, such as to 
produce severe impairment of social and industrial 
adaptability.  Finally, a 100 percent evaluation required 
active psychotic manifestations of such extent, severity, 
depth, persistence, or bizarreness as to produce total social 
and industrial inadaptability.  38 C.F.R. § 4.132, DC 9205 
(1996).

Under the old regulations, the severity of a psychiatric 
disability was based upon actual symptomatology, as it 
affected social and industrial adaptability.  Two of the most 
important determinants of disability were time lost from 
gainful work and decrease in work efficiency.  Great emphasis 
was placed upon the full report of the examiner, descriptive 
of actual symptomatology.  The record of the history and 
complaints was only preliminary to the examination; the 
objective findings and the examiner's analysis of the 
symptomatology were the essentials.  38 C.F.R. § 4.130 
(1996).  The principle of social and industrial 
inadaptability as the basic criterion for rating disability 
for the mental disorders contemplated those abnormalities of 
conduct, judgment, and emotional reactions which affected 
economic adjustment, i.e., which produce impairment of 
earning capacity.  38 C.F.R. § 4.129 (1996).

Under regulations in effect since November 1996 (and 
considered by the RO), a 50 percent evaluation will be 
assigned for schizophrenia which produces occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  DCs 9203, 
9440.

Historically, the RO granted entitlement to service 
connection for dysthymia by rating decision dated in May 1987 
and a 10 percent evaluation was assigned effective December 
13, 1986, the day after service separation.  The disorder was 
subsequently recharacterized as schizophrenia, schizo-
affective type, and ultimately a 50 percent disability 
evaluation was assigned.  There have also been numerous 
periods of temporary total ratings based on multiple 
hospitalizations.  In November 1992, the veteran filed the 
current claim.

Medical records show that the veteran was involuntarily 
committed by his family in May 1993 for irrational behavior.  
He was reportedly not taking care of himself, neglecting 
self-care, not taking his medication, wandering at night on 
the streets, not sleeping, talking to himself, hostile toward 
others, and was suspicious and withdrawn.  At the time of 
hospitalization, he was hostile, refused to give any 
information, was unkempt, withdrawn, uncooperative, insight 
and judgment were impaired, he was suspicious and exhibited 
paranoid ideation, but was alert and oriented.  He improved 
with treatment and was discharged approximately six weeks 
later.  The treating physician noted that the veteran was 
unemployable because of his chronic psychosis.

In a March 1994 VA mental disorders examination report, the 
veteran related that his condition was worse, he could not be 
around crowds, could not hold a job, heard voices, was 
paranoid, had nightmares, and bad dreams about the military.  
He was cooperative but suspicious, paranoid, heard voices, 
admitted to talking to himself, anxious, restless, nervous, 
and irritable.  He denied suicidal or homicidal ideation and 
was in good contact.  The final diagnosis was severe chronic 
paranoid schizophrenia.

In October 1994, the veteran was again hospitalized with 
complaints of auditory hallucinations, nervousness, 
depression, difficulty sleeping, and feelings of 
suspiciousness and paranoia.  Evidence of delusional 
ideations of a paranoid nature was noted.  Speech was 
aberrant and very monotonous, orientation was good, and 
intellectual and memory functioning were adequate.  Insight 
and judgment were fair.  He improved with an adjustment of 
his medication and was discharged in January 1995.  In July 
1995, he had an exacerbation and was rehospitalized for 
stress, an inability to cope, hearing voices, and feelings of 
nervousness and depression.  His speech was irrelevant and 
illogical with flights of ideas, affect was inappropriate, 
insight, judgment, and abstraction were impaired, but 
orientation and memory were preserved.  He improved on 
medication and was discharged after approximately five weeks.  
The treating physician noted that the veteran was unable to 
hold a job because of his nervous condition.

The veteran was not hospitalized again until March 1996 for 
threatening behavior and noncompliance with medications.  He 
was noted to be, among other things, paranoid, guarded, 
restless, with an inappropriate affect and tangential thought 
process and looseness of association.  His medication was 
adjusted and he was subsequently discharged approximately one 
month later.  The treating physician noted that the veteran 
was not employable.  In November 1996, the VA regulations for 
psychiatric disabilities changed.

In a February 1997 VA mental disorders examination report, 
the veteran related a history of a nervous breakdown in 
service and several hospitalizations between 1986 and 1996.  
He complained of hearing voices, seeing fire in the sky, felt 
people were controlling him, thought people were following 
him, and that he sometimes became violent.  He was relevant, 
coherent, with an appropriate affect, and concentration and 
memory were intact.  He denied alcohol and drug abuse but 
admitted to auditory and visual hallucinations, delusions, 
but no suicidal gestures.  He had ideas of reference and 
ideas of influence.  Insight and judgment were intact.  The 
diagnoses included schizophrenia paranoid and his GAF was 
reported at 55.  The examiner noted that the industrial and 
psychosocial impairment was noted to be moderate to severe.  
The examiner concluded that the veteran had not been able to 
hold a job for the previous ten years and had had several 
psychiatric hospitalizations.  The veteran was noted to have 
difficulty maintaining relationships because of paranoia, 
audio and visual hallucinations, and at times went into a 
rage.

Outpatient medical records show on-going treatment for 
schizophrenia.  He complained of occasional hallucinations 
but was taking his medication regularly.  In a March 1997 
note, the veteran was reported to be lacking in socialization 
and have impaired industrial functioning.  In an April 1998 
examination for purposes of Social Security disability 
benefits, the veteran related that he had had schizophrenia 
since 1985.  He claimed to have had three nervous breakdowns 
in service and described having auditory and visual 
hallucinations.  He stated that he got depressed, did not 
sleep well without medication, had occasional crying spells, 
had lost interest, motivation, and energy, complained of poor 
memory and problems with concentration, and suicidal and 
homicidal ideations but denied intent.  He received treatment 
every 28 days and had his medications refilled.  Medications 
included Haldol, benztropine, Clonidine, Haldol Beconase, 
Diphenhydramine, and Zyprexa.  After a mental status 
examination, the clinical impression was history of 
schizophrenia, paranoia type.  The GAF was reported at 50.  
The examiner concluded that the veteran would not be able to 
maintain gainful employment on sustained basis; however, 
asserted that he could benefit from some form of vocational 
rehabilitation.  

In October 1998, the veteran was hospitalized for hearing 
voices, seeing things, feeling suicidal, and voices never 
going away.  He denied alcohol or drug abuse or legal 
problems.  He complained of depression and had been helping 
his mother.  He was involved in a milieu of therapy and was 
discharged approximately one week later.  Finally, he was 
hospitalized again in February 1999 after his family 
committed him.  His medication was adjusted and he was 
discharged approximately three weeks later.  The treating 
physician noted that the veteran should not drive but could 
resume prehospital activities.

After reviewing the applicable rating criteria in effect both 
prior to and since November 7, 1996, and the reported 
objective findings and subjective complaints, the Board is of 
the opinion that a 100 percent evaluation for schizophrenia 
is warranted.  First, the Board finds that a 100 percent 
evaluation is warranted for the period prior to November 7, 
1996, on the basis that the veteran exhibited manifestations 
of a psychosis of such extent and persistence as to produce 
total social and industrial inadaptability.  Specifically, he 
was hospitalized every year from 1993 to 1996 and, although 
the hospitalizations were followed by periods of improvement, 
he was under nearly consistent treatment and was noted on 
several occasions to be unemployable.  Accordingly, the Board 
finds that, prior to November 1996, the veteran's psychotic 
symptoms were of such severity and persistence, and the 
periods of hospitalizations were of such extent and frequency 
that the overall picture constitutes a rating consistent with 
total social and industrial inadaptability.   

A 100 percent evaluation is further supported for the period 
after November 1996 because the veteran continued to 
experience frequent episodes of auditory hallucinations, 
inappropriate behavior, disorganized thinking, paranoia, 
depression, and delusions and was, again, hospitalized on 
several occasions (two admissions in two years).  His most 
recent GAF was 50, indicative of serious impairment (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or any serious impairment in social, occupational, 
or school functioning.  Again on several occasions, treating 
physicians noted that the veteran was unable to work.  
Accordingly, the Board concludes that the overall picture 
more nearly approximates a neuropsychiatric disability 
consistent with the assignment of a 100 percent rating for 
the time period since November 1996.


ORDER

Entitlement to an evaluation of 100 percent for schizophrenia 
is granted, subject to the law and regulations governing the 
award of monetary benefits.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

